United States Court of Appeals
                     For the First Circuit


No. 17-1404

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   ALEJANDRO MAYENDÍA-BLANCO,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on September 25, 2018, is
amended as follows:


     On page 6, line 4, "months" is changed to "months'".

     On page 16, line 4 of footnote 18, "alternatie" is changed to
"alternative".




                                 - 1 -